 1
   THE DOWNEY LAW FIRM
 2 CORY G. LEE, SBN 216921
   downeyjusticelee@gmail.com
 3 9595 Wilshire Blvd., Suite 900
   Beverly Hills, California 90212
 4 Telephone:     (213) 291-3333
   Facsimile:     (610) 813-4579
 5
   Attorneys for Plaintiffs
 6 ISAIAS VAZQUEZ and LINDA HEFKE

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11
   ISAIAS VAZQUEZ and LINDA HEFKE on                     Case No. 1:17-cv-00796-AWI−BAM
12 behalf of all other similarly situated
   individuals,
13
                   Plaintiffs,
14
           v.                                            ORDER ON PLAINTIFFS’ REQUEST TO
15                                                       EXCUSE CORY G. LEE, RANDY RUMPH
   LEPRINO FOODS COMPANY, a Colorado                     AND ERIC D. ROUEN’S ATTENDANCE
16 Corporation; LEPRINO FOODS DAIRY                      AT THE MAY 17, 2019 APPEARANCE
   PRODUCTS COMPANY, a Colorado
17 Corporation; and DOES 1-50, inclusive,                Date: May 17, 2019
                                                         Time: 8:30 a.m.
18                 Defendants.                           Courtroom 8

19

20

21

22

23

24

25

26
27

28
                                                                              Case No. 1:17-cv-00796-AWI−BAM
     ORDER on Request to Excuse Cory G. Lee, Randy Rumph, and Eric D. Rouen from Attendance at the May 17, 2019
                                               Discovery Conference
 1                                                ORDER
 2        The Court, having considered Plaintiffs’ Request to Excuse Cory G. Lee,
 3 Randy Rumph, and Eric D. Rouen’s Attendance at the May 17, 2019 Appearance

 4 filed on May 7, 2019 and good cause appearing, hereby rules as follows.

 5        IT IS HEREBY ORDERED THAT:
 6        Cory G. Lee’s attendance on May 17, 2019 is hereby excused.
 7        Randy Rumph’s attendance on May 17, 2019 is hereby excused.
 8        Eric D. Rouen’s attendance on May 17, 2019 is hereby excused.
 9        However, with the exception of Mr. Rumph, who is reported to be overseas, if
10 Mr. Lee and Mr. Rouen are available and have access to a telephone line at the time

11 and date set for the conference, they shall be required to appear initially by

12 telephone with each of them using the following dial-in number and access code:

13 dial-in number 1-877-411-9748; access code 3190866.

14

15 IT IS SO ORDERED.

16
       Dated:     May 10, 2019                                 /s/ Barbara    A. McAuliffe             _
17                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                         -2-                     Case No. 1:17-cv-00796-AWI−BAM
                Request to Excuse Cory G. Lee from Attendance at the May 17, 2019 Discovery Conference
